    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 1 of 25 PageID #:364




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ADVANCED DERMATOLOGY, on                         )
behalf of itself and all those similarly         )
situated,                                        )
                                                 )
                v.                               )       Nos. 19 C 08012, 19 C 05821
                                                 )
FIELDWORK, INC.,                                 )       Judge John J. Tharp, Jr.
                                                 )
                     and                         )
                                                 )
DIXIE PLUMBING SPECIALITIES,
                                                 )
INC., a Georgia corporation,
                                                 )
individually and as the representative of
                                                 )
a class of similarly-situated persons,
                                                 )
                v.                               )
                                                 )
FIELDWORK CHICAGO-                               )
SCHAUMBURG, INC., FIELDWORK                      )
CHICAGO, INC., and FIELDWORK                     )
CHICAGO DOWNTOWN, INC.,                          )
Illinois corporations, and FIELDWORK,            )
INC., a Delaware Corporation.                    )

                           MEMORANDUM OPINION AND ORDER

        In 2019, plaintiffs Dixie Plumbing Specialties, Inc. and Advanced Dermatology each

received an unwanted fax from defendant Fieldwork, Inc., a market research firm, apprising them

of a paid opportunity to participate in an industry-specific research study. Dixie Plumbing

Specialties and Advanced Dermatology now bring separate putative class actions under the

Telephone Consumer Protection Act of 1991, as amended by the Junk Fax Prevention Act of 2005,

47 U.S.C. § 227. The Fieldwork entities have filed motions to dismiss in each case; alternatively,

Fieldwork moves to stay the proceedings pursuant to the primary jurisdiction doctrine and to strike

the plaintiffs’ class allegations.
    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 2 of 25 PageID #:365




       Dixie Plumbing Services has plausibly pleaded that the fax it received from Fieldwork was

a pretext for further advertising, so this Court cannot conclude that the fax Dixie Plumbing received

was not an “unsolicited advertisement” under the TCPA as a matter of law, and Fieldwork’s motion

to dismiss Dixie’s complaint is denied. Advanced Dermatology, however, expressly disclaimed

the pretext theory and argued solely that the fax it received was, on its face, an unsolicited

advertisement. This argument fails as a matter of law. So, though the faxes Fieldwork sent

Advanced Dermatology and Dixie Plumbing are substantially the same, Fieldwork’s motion to

dismiss Advanced Dermatology’s complaint is granted, given the plaintiff’s waiver of the pretext

argument.

       Fieldwork’s other motions to strike Dixie Plumbing’s class allegations and to stay or

dismiss the proceedings are also denied. Because Fieldwork has not established that Dixie

Plumbing is categorically unable to satisfy Rule 23’s criteria for class certification, even if given

the opportunity to engage in class certification discovery, Fieldwork’s motion to dismiss for failure

to strike Dixie’s class allegations is denied. And because the primary jurisdiction doctrine does not

negate this Court’s subject matter jurisdiction over Dixie’s TCPA claims, and because there is

unlikely to be a timely resolution to the pending FCC petition regarding the TCPA’s definition of

“unsolicited advertisement,” Fieldwork’s motion to stay or dismiss pursuant to the primary

jurisdiction doctrine is denied as well.

                                           BACKGROUND

       On May 22, 2019, plaintiff Dixie Plumbing Specialties, Inc. received a fax from Fieldwork,

a national market research firm, inviting Dixie to participate in a research study with residential

plumbers and share its opinion about brands and products it uses in its line of work. Dixie Compl.

¶¶ 14, 15, ECF No. 1 (19 C 05281). The fax indicated that Dixie would be compensated $200 if it

qualified and participated in the five-day online study and provided a phone number to call if


                                                 2
    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 3 of 25 PageID #:366




interested.1 Id. at ¶ 17; Ex. A. On July 23, 2019, plaintiff Advanced Dermatology received a nearly

identical fax;2 the invitation it received offered $425 if Advanced Dermatology completed a




       1
          The fax was on letterhead bearing Fieldwork’s logo, the logo of Fieldwork’s National
Recruiting Center, and Fieldwork’s address, telephone number, and email address. Dixie Compl.
Ex. A. The signature block included Fieldwork’s web address (www.fieldwork.com) and the same
phone number. Id. Fieldwork’s privacy policy, a brief overview of market research, and a
disclaimer that voluntary participation in paid market research constitutes an independent
contractor relationship with Fieldwork was included at the bottom, along with two URLs for fax
recipients who wanted to learn more about the market research process. Id. The body of the fax
read as follows:
               I’m contacting you from Fieldwork a national market research firm
               interested in obtaining your opinions for an upcoming research
               study. We are conducting a research study with RESIDENTIAL
               PLUMBERS regarding your opinions about the brands and
               products you purchase.

               We’d like to speak with you to see if you meet the qualifications for
               this study which will take place from May 27th – May 31st via
               mobile app.

               If you qualify and participate, you will be compensated $200 after
               completing 5-days of online activities via mobile app you will be
               asked to download to your smartphone. I can assure you, we are not
               selling anything and we are only interested in your opinions
               regarding your professional experiences with the brands and
               products you use.

               Please keep in mind that we have limited availability and would like
               to speak to you at your earliest convenience to ask you a few
               questions. If you are interested in participating, please call Rebecca
               or Roy at 1-888-863-4353 to see if you qualify for this study.

               We ask that you give consideration to participating in this market
               research as it is your chance to give input into the development of
               new products and ideas. We look forward to hearing from you soon
               as limited spots are available.
       2
        The fax that Advanced Dermatology received was on the same letterhead and contained
the same privacy policy and other additional information as the fax that Dixie received. Advanced
Dermatology Compl. Ex. 1. The body of the fax read:


                                                 3
    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 4 of 25 PageID #:367




twenty-minute “homework assignment” and a ninety-minute online discussion with other

dermatologist practice owners regarding the dermatology industry. Advanced Dermatology

Compl. ¶ 8; Ex. 1.

       Both plaintiffs now bring putative class actions alleging that Fieldwork has violated 47

U.S.C. § 227(b)(1)(C).3 That statute prohibits the use of “any telephone facsimile machine,

computer, or other device to send, to a telephone facsimile machine, an unsolicited advertisement”



               I’m contacting you from Fieldwork, a national market research firm.
               I can assure you, we are not selling anything and we are only
               interested in your opinions as a dermatologist-practice owner.

               We are interested in speaking to individuals like yourself, to gain a
               better understanding and get feedback regarding about the
               dermatology industry. The findings will only be used for research
               purposes and all the findings will be anonymized and not linked
               back to you.

               We’d like to speak with you to see if you meet the qualifications for
               this study which will take place various times from August 5th –
               August 7th.

               If you qualify and participate, you will be compensated $425 after
               completing a short 20-minute homework assignment, and a 90-
               minute discussion conducted by a professional moderator on an
               online platform.

               Please keep in mind that we have limited availability and would like
               to speak to you at your earliest convenience to ask you a few
               questions. If you are interested in participating, please call
               Dominque or Dominic at 1-888-863-4353. Our call center hours
               are Mon-Thurs 9am-9pm Central and Fri-Sat 9am-3pm Central.
       3
          Advanced Dermatology originally filed its complaint in the Northern District of Ohio on
August 12, 2021. Dixie filed its complaint in this District on August 29, 2019. After the Dixie case
was filed, Fieldwork filed an unopposed motion to transfer the Advanced Dermatology case to this
District, which was granted. Following transfer of the Advanced Dermatology case, Fieldwork
moved to consolidate the two cases for all pretrial proceedings, including resolution of the pending
motions to dismiss, motions to strike, and motions to stay. Fieldwork subsequently withdrew its
motion to consolidate as premature, however, so these cases are proceeding independently at
present.


                                                 4
    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 5 of 25 PageID #:368




unless the fax recipient has an established business relationship with the sender, the recipient has

voluntarily made its fax number available through different methods, and the advertisement has

an adequate opt-out notice. Advanced Dermatology and Dixie seek injunctive relief and an award

of statutory damages on behalf of themselves and similarly situated fax recipients. Fieldwork,

however, has moved to dismiss, alleging that the faxes at issue do not constitute “unsolicited

advertisements” as a matter of law; alternatively, it moves to strike the plaintiffs’ class allegations

and to dismiss or stay each case pursuant to the primary jurisdiction doctrine.

                                           DISCUSSION

       Fieldwork moved to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(6), moved

to strike the plaintiffs’ class allegations under Rule 12(f) and Rule 23, and moved to dismiss or

stay pursuant to the primary jurisdiction doctrine under the Court’s inherent equitable power. See

Def.’s Mot. Dismiss or Strike Class Allegations, ECF No. 16, Def.’s Mot. Dismiss or Stay, ECF

No. 17 (19 C 05821); Def.’s Mot. Dismiss or Strike Class Allegations, ECF No. 9, Def.’s Mot.

Dismiss or Stay, ECF No. 11 (19 C 08012). Those arguments are taken in turn.

            A. Motion to Dismiss for Failure to State a Claim.

       First, Fieldwork has moved to dismiss both complaints for failure to state a claim under the

TCPA—it argues that the faxes it sent to Dixie and Advanced Dermatology are not, as a matter of

law, “unsolicited advertisements” prohibited by the statute. See Def.’s Mot. Dismiss (Advanced

Dermatology), at 4-7; Def.’s Mot. Dismiss (Dixie), at 4-8. A Rule 12(b)(6) motion tests the

sufficiency of a plaintiff’s claim; it requires the court to assess whether a litigant has “state[d] a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bhalerao

v. Ill. Dep’t of Fin & Prof’l Regulations, No. 11 C 7558, 2012 WL 5560887, at *2 (N.D. Ill. Nov.

15, 2012) (“A motion to dismiss pursuant to 12(b)(6) tests the sufficiency of the complaint, not the

merits of the case.”). At this early stage of the proceedings, the Court must accept as true well-


                                                  5
    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 6 of 25 PageID #:369




pleaded facts and draw reasonable inferences in favor of the plaintiffs. See Ezekial v. Michel, 66

F.3d 894, 897 (7th Cir. 1995).

       In enacting the TCPA, “Congress’ primary purpose . . . was to prevent the shifting of

advertising costs to recipients of unsolicited fax advertisements.” Phillips Randolph Enters., LLC

v. Adler-Weiner Research Chicago, Inc., 526 F. Supp. 2d 851, 852 (N.D. Ill. 2007). As a result,

the TCPA prohibits the use of “telephone facsimile machine, computer, or other device to send, to

a telephone facsimile machine, an unsolicited advertisement” to recipients within the United

States. 47 U.S.C. § 227(b)(1)(C). And the statute defines an “unsolicited advertisement” broadly,

to include “any material advertising the commercial availability or quality of any property, goods,

or services which is transmitted to any person without that person’s prior express invitation or

permission, in writing or otherwise.” Id. at § 227(a)(5). Because “the TCPA is a remedial statute,”

courts “must liberally construe [it] in favor of consumer protection.” Physicians Healthsource,

Inc. v. A-S Medication Sols., LLC, 950 F.3d 959, 967 (7th Cir. 2020).

       The sole issue is whether Fieldwork’s faxes meet the statutory definition of an “unsolicited

advertisement.” In Fieldwork’s view, the faxes sent to Advanced Dermatology and Dixie

Plumbing are not advertisements as a matter of law—by their plain language, Fieldwork argues,

the faxes sought only to invite certain qualified dermatology practice owners and residential

plumbers to participate in a research study pertaining to their respective industries. See Def.’s Mot.

Dismiss (Dixie), at 1-2; Def.’s Mot. Dismiss (Advanced Dermatology), at 5-7. Fieldwork

acknowledges that it benefits financially from the use of the information obtained through fax

recipients’ participation in its market surveys but maintains that the mere “potential to gain some

benefit from sending information, without the presence of additional commercial statement in the

message, is insufficient to transform a message to an advertisement.” Def.’s Mot. Dismiss




                                                  6
    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 7 of 25 PageID #:370




(Advanced Dermatology), at 7 (citing Physicians Healthsource, Inc. v. Janssen Pharms., Inc.,

2013 U.S. Dist. LEXIS 15952, at *13 (D.N.J. Feb. 6, 2013)) (internal quotations omitted)).

       Dixie counters with two different theories, one of which Advanced Dermatology also

advances. Both plaintiffs contend that the faxes received satisfy the TCPA definition of an

unsolicited advertisement because a fax “intending to draw the attention of the public to the desire

of a defendant to enlist services to advance a commercial purpose is an ‘advertisement’ under the

TCPA.” Pl.’s Resp. Opp’n (Advanced Dermatology), at 4; Pl.’s Resp. Opp’n (Dixie), at 6-7

(arguing that a fax is an advertisement under the TCPA if it “invite[s] the recipient to ‘do business

with’ the sender”). The plaintiffs also argue that the faxes received advertise that Fieldwork is

willing and able to “buy[] the time (i.e. participation) of participants”—“a direct commercial

engagement that allows Fieldwork to advance its for-profit business.” Pl.’s Resp. Opp’n

(Advanced Dermatology), at 2 (emphasis in original).

       Second, Dixie advances a pretext argument, explaining that it “expects to show that the

Fax is a ‘pretext’ to further advertising” because Fieldwork sells the data collected to its clients;

refers fax recipients to its website for more information; and informs fax recipients that market

research survey participants may receive announcements about news, products, and availability of

upcoming research projects in the future. Pl.’s Resp. Opp’n (Dixie), at 11. Advanced Dermatology,

on the other hand, expressly disclaims the pretext theory. Pl.’s Resp. Opp’n (Advanced

Dermatology), at 11 (“Advanced Dermatology makes no argument of ‘pretext.’ Rather, Advanced

Dermatology contends that Fieldwork’s facsimile, itself, directly solicits a commercial

transaction—two hours of time for $450.”). All parties insist that the (admittedly scattered)

caselaw is on their side. The plaintiffs’ theories are examined in turn.




                                                  7
    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 8 of 25 PageID #:371




                1. The Faxes Are Not Facially “Unsolicited Advertisements.”

       First, both Advanced Dermatology and Dixie Plumbing argue that the faxes the companies

received are, on their face, “unsolicited advertisements” within the TCPA’s definition. Each

plaintiff characterizes the fax it received as one “offering a commercial exchange”—a few hundred

dollars “in exchange for participation time, which [Fieldwork] sorely needed.” Pl.’s Resp. Opp’n

(Advanced Dermatology), at 6; see also Pl.’s Resp. Opp’n (Dixie), at 1 (urging that “Fieldwork’s

faxes propose an unequivocally ‘commercial’ arrangement” wherein the recipient becomes a

Fieldwork independent contractor in exchange for $200 compensation per survey). And each

plaintiff emphasizes that the information Fieldwork gathers through fax recipients’ participation

in its research surveys “is used by Fieldwork for the benefit of its clients and, ultimately, for its

own profit,” such that Fieldwork’s faxes “promote[] a service to be bought with ‘profit as an aim.’”

Pl.’s Resp. Opp’n (Dixie), at 6. As a result, each argues that the fax it received is “material

advertising the commercial availability or quality of any property, goods, or services” under the

TCPA. 47 U.S.C. § 227(a)(5). Fieldwork maintains that “[t]he faxes . . . simply inform recipients

about the survey and the compensation the recipient would receive for completing it”—it stresses

that the faxes “do not contain offers to sell anything, do not promote the sale of anything, and the

recipient cannot buy anything from Fieldwork.” Def.’s Reply (Dixie) 2, ECF No. 40; see also

Dixie Compl. Ex. A (“I can assure you, we are not selling anything . . . .”).

       Despite their insistence that the faxes are obviously advertisements within the meaning of

the TCPA, however, the plaintiffs struggle to explain how the faxes they receive fit into Section

227(a)(5)’s statutory definition. Advanced Dermatology characterizes the fax as one “solicit[ing]

participation in [Fieldwork’s] surveys and to market its services,” Advanced Dermatology Compl.

at ¶ 14; as one “sell[ing] the opportunity to participate in Fieldwork surveys in exchange for which




                                                 8
    Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 9 of 25 PageID #:372




Fieldwork pays a fee,” Pl.’s Resp. Opp’n (Advanced Dermatology), at 2; as a “solicitation . . . for

a commercial exchange on specified terms,” id.; as “invit[ing] a commercial relationship for a

commercial purpose on specific price terms,” id. at 3-4; and as “offering a commercial exchange—

$450 for two hours of time,” id. at 6. Dixie Plumbing similarly describes the fax it received as “an

offer by Defendants to ‘buy’ a service from Plaintiff and the Putative Class,” Dixie Compl. at ¶ 18;

as “request[ing] survey participants and offer[ing] $200 in compensation,” such that it “promotes

a service to be bought,” Pl.’s Resp. Opp’n (Dixie), at 6; as “invit[ing] the recipient to ‘do business

with’ the sender,” id. at 6-7; as an “offer[] to buy the recipient’s valuable time and the recipient’s

valuable opinions,” id. at 7; and as “promot[ing] the commercial availability of a service, namely

the service of providing opinions in exchange for $200,” id. at 8. From these varying descriptions,

two main threads of argument emerge—first, that the fax qualifies as an advertisement because it

proposes a “commercial exchange” between Fieldwork and the fax recipients, and second, that the

fax advertises the “service” of either providing or buying consumer opinions. Neither argument

persuades the Court that the faxes constitute advertisements under § 227(a)(5).

       The plaintiffs’ first argument—that the fax is an advertisement because it is an invitation

to its recipients to “do business with” Fieldwork—loses sight of the TCPA’s statutory language in

its heavy emphasis on the commercial motivation behind Fieldwork’s faxes. Fieldwork’s faxes

that “solicit participation” in its research studies, “invite a commercial relationship,” or present an

opportunity to “do business” to fax recipients may be a nuisance, but to fall within the TCPA’s

prohibition, the fax must “advertis[e] the commercial availability or quality of any property, goods,

or services.” 47 U.S.C. § 227(a)(5). And in the absence of any promotion of a commercially

available good or service, a mere nexus between the faxes and Fieldwork’s commercial success is

not enough. See Mauthe v. Optum Inc., 925 F.3d 129, 133 (3d Cir. 2019) (“The TCPA only




                                                  9
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 10 of 25 PageID #:373




prohibits unsolicited advertisements, not any and all faxes even if sent for a commercial

purpose. . . . After all, a commercial entity takes almost all of its actions with a profit motivation.”)

(emphasis in original).

        The plaintiffs’ cited cases do not relax the statutory requirement that the challenged fax

advertise a commercially available good or service. Dixie, for example, argues that the fax it

received is plausibly an advertisement because it invites the recipient to “do business with”

Fieldwork, citing Magic, Inc. v. 127 High Street, Inc., No. 14 C 4344, 2014 WL 6806941, at *2

(N.D. Ill. Dec. 2, 2014), and because it is “an open invitation ‘to do business with’ Fieldwork,”

citing Brodsky v. HumanaDental Insurance Company, No. 10 C 3233, 2014 WL 2780089, at *7

(N.D. Ill. June 12, 2014). But in neither Brodsky nor Magic, Inc. did the court rely solely on a fax’s

invitation to the recipient to do business with the sender to reach the conclusion that the fax at

issue was an advertisement; in Brodsky, the fax explicitly “discusse[d] certain products” in the

company’s portfolio “and the advantages and conveniences of them,” 2014 WL 2780089, at *7,

and in Magic, Inc., the fax invited recipients to participate in “what amount[ed] to a commercial

‘fax-buying’ service,” 2014 WL 6806941, at *2.

        And here, unlike in Brodsky and Magic, Inc., Fieldwork’s goods or services are not

advertised on the face of the fax itself. The fax does indicate that Fieldwork is a national market

research firm; it does not, however, attempt to sell Fieldwork’s market research services to fax

recipients, nor does it encourage the recipients to advertise Fieldwork’s market research services

to others. Compare Able Home Health, LLC v. Onsite Healthcare, Inc., S.C., No. 16 C 8219, 2017

WL 2152429, at *2 (N.D. Ill. May 17, 2017) (holding that a fax touting the addition of a new

physician able to service the internal medicine needs of patients in the area “promotes the

availability of the services of Defendant’s physicians and invites new business”); Brodsky, 2014




                                                   10
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 11 of 25 PageID #:374




WL 2780089, at *2 (fax encouraged recipient to “[h]elp your clients choose the dental and vision

plan with the level of benefits that’s best for their employees at little additional cost” and touting

that the sender had made it easier for “them and you to do business with us”); see also Mauthe,

925 F.3d at 133 (acknowledging liability under the TCPA if a fax was intended to, or was at least

capable of, “influencing a buyer’s purchasing decision,” regardless of whether buyer is fax

recipient or a third party influenced by the recipient). It does not even “declare[] the commercial

availability” of Fieldwork’s market research services. Cf. Mussat v. Enclarity, Inc., No. 16 C

07643, 2018 WL 1156200, at *4 (N.D. Ill. Mar. 5, 2018). Unlike the fax sent in Enclarity, the

faxes received by Dixie Plumbing and Advanced Dermatology do not expressly mention

Fieldwork’s “clients” or describe the work that Fieldwork does for its paying customers; for

recipients without a preexisting familiarity with the concept of market research, the fax does not

“make clear [what] one can purchase” from Fieldwork. Compare id. (fax advertised that

LexisNexis provides up-to-date health care provider information to its clients for a fee, and that

clients use the information “for clinical summaries, prescription renewals, and other sensitive

communications”).

       Paying more mind to the statutory language, the plaintiffs also argue that Fieldwork’s

willingness to pay for certain professionals’ opinions, and consumers’ provision of opinions in

exchange for money, are “services” within the TCPA’s definition. In making this argument, the

plaintiffs rely heavily on Lyngaas v. J. Reckner Assocs., Inc., where a district court held that a very

similar fax to those at issue here—offering a $30 incentive payment to dentists who responded to

a twenty-minute online survey—was an advertisement under the TCPA because the fax “call[ed]

to the attention of the public the fact that the service of survey-takers is desired by the Defendant”

and “communicate[d] that Defendant is seeking to employ survey-takers.” No. 2:17-cv-12867-




                                                  11
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 12 of 25 PageID #:375




TGB, 2018 WL 3634309, at *3 (E.D. Mich. July 31, 2018). The plaintiffs also emphasize the Sixth

Circuit’s holding in Sandusky Wellness Center, LLC v. Medco Health Solutions, Inc. that “to be an

ad, the fax must promote goods or services to be bought or sold . . . hav[ing] profit as an aim.” 788

F.3d 218, 221-22 (6th Cir. 2015) (emphasis added). Plaintiffs cite Sandusky and Lyngaas to argue

that a fax may constitute an unsolicited advertisement regardless of whether “the sender of a fax

is on the ‘buying or selling’ side of the transaction”—and urge that it then follows logically that

Fieldwork’s faxes “promot[ing] a service to be bought” are advertisements within the meaning of

the TCPA. Pl.’s Resp. Opp’n (Advanced Dermatology), at 6; Pl.’s Resp. Opp’n (Dixie), at 6.

        It is an unremarkable proposition that “any material advertising the commercial

availability or quality of property, goods, or services” encompasses some faxes where the sender

is not selling something. Straightforward examples include a fax advertising a service of buying

unwanted goods from customers—a jewelry store that buys used gold, for example, or a junk car

service—and courts in this district have adjudicated TCPA claims predicated on similar faxes. See,

e.g., Magic, Inc. v. 127 High Street, Inc., No. 14 C 4344, 2014 WL 6806941, at *2 (N.D. Ill. Dec.

2, 2014) (“This fax invites the recipients to do business with Defendants by soliciting recipients to

submit advertisements in return for a fee through what amounts to a commercial ‘fax-buying’

service.”); Green v. Anthony Clark Int’l Ins. Brokers, Ltd., No. 09 C 1541, 2009 WL 2515594

(N.D. Ill. Aug. 17, 2009) (fax advertised sender’s service of connecting interested general

insurance agencies looking to sell or merge their business with potential buyers). But the issue

with the plaintiffs’ argument is not that Fieldwork may be more appropriately characterized as

participating on the buying side of the invited transaction; it’s in identifying the good or service

being bought or sold.




                                                 12
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 13 of 25 PageID #:376




        The plaintiffs argue that Fieldwork’s willingness to pay fax recipients for their opinions

is, itself, a commercially available service, citing the Third Circuit’s recent holding in Fischbein

v. Olson Research Group, Inc. that “an offer of payment to the recipients . . . transforms the

solicitation of responses to market surveys into advertisements.” 959 F.3d 559, 562 (3d Cir. 2020);

see Pl.’s Notice of Suppl. Authority (Advanced Dermatology), ECF No. 43; Pl.’s Notice of Suppl.

Authority (Dixie), ECF No. 49. The court compared a fax offering payment for survey responses

to the case of a blood donor who gives blood at a blood bank in exchange for money. Fischbein,

959 F.3d at 563. The majority concluded that even though the act of donating blood is typically

non-commercial, “it would not be a non-commercial act if the sender of the fax took steps to induce

or influence the recipient by converting the donation into a commercial transaction by paying for

the blood.” Id. So, because “[a]n offer of payment in exchange for participation in a market survey

is a commercial transaction,” the Third Circuit reasoned, “a fax highlighting the availability of the

transaction” is an advertisement for TCPA purposes. Id. at 562, 564.

       As the dissent persuasively explained, however, the Fischbein majority “edits the statute

to proscribe advertising ‘the availability of an opportunity . . . to exchange goods or services,’”

though the statutory text proscribes only the advertisement of commercially available goods or

services—the Fischbein majority’s focus on the “commercial” nature of the proposed exchange of

time for money is beside the point, because the “commercial nature of a fax is only material to the

extent it is connected to the availability of ‘property, goods, or services.’” 959 F.3d at 565 (Jordan,

J., dissenting); see also Podiatry in Motion, Inc. v. Interviewing Servs. of America, LLC, No. 20 C

3159, 2020 WL 5909063, at *2-3 (N.D. Ill. Oct. 5, 2020) (noting agreement with the Fischbein

dissent’s reasoning and concluding that a fax offering a $15 gift card in exchange for completing

a market research study is not an advertisement within the meaning of the TCPA, because the fax




                                                  13
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 14 of 25 PageID #:377




“is not making something commercially available; rather, it is asking for the recipient to complete

a survey”). And unlike a junk car service or a jewelry store that buys unwanted gold, the purchasing

of opinions is not a “service” that Fieldwork makes commercially available to the general public.

Fieldwork’s faxes aim to incentivize “qualified and . . . pre-screened” individuals in particular

industries to participate in their market research surveys; “unlike an advertisement, the fax is not

an indiscriminate, open-ended invitation” for any individual to “sell” their opinions on different

consumer products to the firm. Phillips Randolph Enters., LLC, 526 F. Supp. 2d at 853. A fax

offering an incentive for the recipient’s participation in a survey is no more an advertisement than

a fax informing the recipient that the sender is looking to purchase a particular consumer good,

hire a babysitter or lawn care, or accept bids from contractors for a job—both types of fax

undoubtedly propose a “commercial transaction,”4 but neither advertises the “commercial

availability or quality of any property, goods or services.”

       The plaintiffs’ second argument—that Fieldwork’s faxes advertised, to fax recipients, that

the recipients themselves have a good (an opinion) or service (the provision of opinions in

exchange for money) that Fieldwork was interested in purchasing—turns the TCPA’s definition

of “unsolicited advertisement” on its head. Dixie insists that the TCPA’s definition of an

unsolicited advertisement does not limit prohibited faxes “to material advertising ‘the sender’s

property, goods, or services.’” Pl.’s Resp. Opp’n (Dixie), at 6. But the FCC’s implementing

regulations do support such a limitation—in the regulations, the term “sender” is defined as “the

person or entity on whose behalf a facsimile unsolicited advertisement is sent or whose goods or



       4
          Defined by the Fischbein majority, with reference to Encyclopedia Britannica, as
transactions that “serve to transmit economic values such as materials, products, and services from
those who want to exchange them for another value, usually money, to those who need them and
are willing to pay a countervalue.” 959 F.3d at 562-63.


                                                 14
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 15 of 25 PageID #:378




services are advertised or promoted in the unsolicited advertisement.” 47 C.F.R. § 64.1200(f)(11)

(emphasis added); see also Helping Hand Caregivers, Ltd. v. Darden Rests., Inc., 900 F.3d 884,

888-89 (7th Cir. 2018) (rejecting a strict liability approach to determining which entities are

“senders” under the FCC’s regulation, and holding that agency rules should be applied to

determine whether an advertisement promoting an entity’s goods or services was sent on behalf of

a principal). Using the plaintiffs’ logic, Advanced Dermatology or Dixie could ostensibly be

treated as the “sender” of the fax because Fieldwork was promoting the plaintiffs’ own good or

service—an opinion itself, or the act of providing opinions in return for pay. The statute cannot be

read to permit such an illogical outcome.

       In sum, the faxes received by Advanced Dermatology and Dixie are not facially

advertisements within the meaning of the TCPA—though the faxes do invite recipients to engage

in a “commercial exchange” of time for money, neither fax advertises the commercial availability

or quality of a good or service.

                2. Dixie Plumbing Has Plausibly Pleaded the Fax Is a Pretext to Further
                   Advertising.

       Dixie advances a second theory as to how Fieldwork violated the statute, namely that the

fax it received was a pretext to further advertisement of Fieldwork’s market research services or

the products its market research involves. “Courts have . . . held that a fax need not explicitly

mention a commercially available product or service, or express an intent by the defendant to

market its products or services if the fax was a ‘pretext’ to marketing the defendant’s goods and

services.” Enclarity, Inc., 2018 WL 1156200, at *3; Mussat v. IQVIA, Inc., No. 17 C 08841, 2018

WL 8898647, at *3 (N.D. Ill. June 6, 2018) (denying motion to dismiss because the complaint

went beyond mere “conclusory allegations that the defendant derived economic benefit from the

fax” and “plausibly alleges facts suggesting that the fax—although not an overt sales pitch—



                                                15
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 16 of 25 PageID #:379




furthered the Defendant’s commercial efforts or advanced its marketing operations”) (internal

quotations omitted); see also In the Matter of Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, 21 FCC Rcd. 3787, 3815 (2006) (“Finally, we conclude that

any surveys that serve as a pretext to an advertisement are subject to the TCPA’s facsimile

advertising rules. The TCPA’s definition of an ‘unsolicited advertisement’ applies to any

communication that advertises the commercial availability or quality of property, goods or

services, even if the message purports to be conducting a survey.”). This is because faxes

promoting free goods or services (or, as in this case, offering to pay the fax recipient for their time)

“are often part of an overall marketing campaign to sell property, goods, or services,” 21 FCC Rcd.

at 3814—the initial fax serves to get the sender’s foot in the door with a potential consumer and

establish a (potentially profitable) relationship for the future. And “[a]t the motion to dismiss stage,

plausible allegations that the fax was used to further the defendant’s commercial efforts or advance

its marketing operations may suffice to state a claim that the fax was a pretext to an advertisement.”

Enclarity, Inc., 2018 WL 1156200, at *3.

        Though its briefing is somewhat perfunctory on this point, Dixie plausibly alleges that

Fieldwork’s fax was a pretext to further advertisement. In support of its pretext argument, Dixie

highlights both that Fieldwork sells the data collected during its market research surveys to its

clients and that the fax directs recipients to Fieldwork’s website. Pl.’s Resp. Opp’n (Dixie), at 11-

12. Dixie also notes that the privacy policy on Fieldwork’s website states that by entering into an

“Independent Contractor relationship” with Fieldwork (through participating in one of its market

research studies), an independent contractor agrees that Fieldwork may send announcements “of

the latest news, products, and availability of upcoming research products” and refers to these as

“marketing or promotional materials.” Id. The privacy policy does not make clear whether the




                                                  16
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 17 of 25 PageID #:380




products marketed are Fieldwork’s market research services or Fieldwork’s clients’ consumer

goods; if the fax was used as a pretext to further either type of promotion, however, it could

plausibly violate the TCPA. Compare Enclarity, Inc., 2018 WL 1156200, at *4 (concluding it was

at least plausible that the form faxes were part of the sender’s marketing operations to get fax

recipients to traffic the sender’s website, where its products and services were advertised). And

though Dixie does not address it in its briefing, the fax could plausibly be a pretext for advertising

in the promoted market research survey itself— the fax indicates that the survey focuses on “brands

and products [residential plumbers] purchase” and use, and that the survey is an opportunity “to

give input into the development of new products and ideas.” Dixie Compl. Ex. A.

       Because Advanced Dermatology expressly waives its reliance the pretext theory, however,

see Pl.’s Resp. Opp’n (Advanced Dermatology), at 11, the Court arrives at a somewhat curious

result—Fieldwork’s motion to dismiss for failure to state a claim is granted as to Advanced

Dermatology, but denied as to Dixie Plumbing, though the faxes the two plaintiffs received are

substantively nearly identical. But just as it is “not the obligation of this court to research and

construct the legal arguments open to the parties,” United States v. McLee, 436 F.3d 751, 760 (7th

Cir. 2006), it is not the Court’s prerogative to disregard a party’s waiver of what has, upon the

Court’s consideration, turned out to be a meritorious argument, particularly when that party is

represented by counsel. Fieldwork’s remaining motions as to Advanced Dermatology are therefore

denied as moot. Because Dixie Plumbing’s complaint survives Fieldwork’s motion to dismiss for

failure to state a claim, however, Fieldwork’s motions to strike and to stay must be addressed.




                                                 17
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 18 of 25 PageID #:381




             B. Motion to Strike the Plaintiffs’ Class Allegations.

       Alternatively, Fieldwork argues that the plaintiffs’ class allegations should be stricken

because the plaintiffs’ proposed class definitions describe non-certifiable fail-safe classes.5 Rule

23 requires any class to satisfy numerosity, commonality, typicality, and adequacy requirements.

Fed. R. Civ. P. 23. It also requires that a proposed class be ascertainable, i.e., defined clearly and

based on objective criteria. Mullins v. Direct Digital, LLC, 795 F.3d 654, 657 (7th Cir. 2015). If

these criteria are not satisfied, the proposed class cannot be certified, and “[t]he interplay of Rules

12(f), 23(c)(1)(A), and 23(d)(1)(D) empowers the Court to dismiss or strike class allegations at the

pleading stage.” Murdock-Alexander v. TempsNow Employ’t, No. 16 C 5182, 2016 WL 6833961,

at *3 (N.D. Ill. Nov. 21, 2016), citing Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982). A

court may do so even in the absence of a motion seeking class certification; the court “need not



       5
           In its complaint, Advanced Dermatology defined the relevant class as follows:
                All persons in the United States who received a facsimile from or on
                behalf of Defendants and who had no ongoing business relationship
                with Defendant and had not given consent to receive facsimiles from
                defendant or where the facsimiles did not provide optout language,
                within the four years prior to the filing of the Complaint until the
                class is certified.

       Advanced Dermatology Compl. at ¶ 18.
       Dixie offered the following class definition:
                All persons who (1) on or after four years prior to the filing of this
                action, (2) were sent telephone facsimile messages of material
                advertising the commercial availability or quality of any property,
                goods, or services by or on behalf of Defendant, (3) from whom
                Defendant did not obtain “prior express invitation or permission” to
                send fax advertisements, or (4) with whom Defendant did not have
                an established business relationship, and (5) where the fax
                advertisements did not include an opt-out notice complaint with 47
                C.F.R. § 64.1200(a)(4)(iii).

       Dixie Compl. at ¶ 23.


                                                  18
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 19 of 25 PageID #:382




delay a ruling on certification if it thinks that additional discovery would not be useful in resolving

the class determination.” Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 563 (7th Cir. 2011).

However, a court should strike class allegations at the pleading stage “only where the pleadings

are facially defective or inherently deficient,” and, where the plaintiff has not yet had the benefit

of class discovery, the defendant “bears the burden of proving that the proposed class is not

certifiable.” Dowding v. Nationwide Mut. Ins. Co., 490 F. Supp. 3d 1291, 1298 (N.D. Ill. 2020).

And it is an “exceptional case” where the complaint is “so facially lacking that no amount of

discovery or time could provide support for class status” so as to warrant striking the class

allegations and “conserv[ing] court and party resources.” Jones v. BRG Sports, Inc., No. 18 C

7250, 2019 WL 3554374, at *3-4 (N.D. Ill. Aug. 1, 2019); see also Murdock-Alexander, 2016 WL

6833961, at *4 (“Striking class allegations at the pleading stage is generally inappropriate.”).

       Fieldwork may well be correct that, if certified as written, Dixie’s proposed class definition

would create a fail-safe class. A fail-safe class “is defined so that whether a person qualifies as a

[class] member depends on whether the person has a valid claim”; these types of class definitions

are impermissible under Rule 23 “because a class member either wins or, by virtue of losing, is

defined out of the class and is therefore not bound by the judgment.” McCaster v. Darden Rests.,

Inc., 845 F.3d 794, 799-800 (7th Cir. 2017) (internal quotations and citation omitted). Fieldwork

likens the plaintiffs’ proposed class definitions to the definition modified by the court in Alpha

Tech Pet, Inc. v. Lagasse, LLC, 205 F. Supp. 3d 970, 976-99 (N.D. Ill. 2016), and argues that, as

in Alpha Tech, the plaintiffs’ proposed classes are defined by legal parameters taken directly from

the TCPA’s statutory language and should be stricken in their entirety. Compare Alpha Tech, 205

F. Supp. at 977-78 (defining class with reference to “prior express permission” and “opt-out




                                                  19
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 20 of 25 PageID #:383




notice”), with, e.g., Dixie Compl. at ¶ 23 (defining class, in part, as persons who received a fax

without a “proper opt-out notice” that complied with 47 C.F.R. § 64.1200(a)(4)(iii)).

       But even if Dixie’s proposed class definition would flunk Rule 23’s ascertainability

requirement as written, striking its class allegations is not the appropriate solution. The Alpha Tech

court, itself, made that clear. Rather than granting the defendant’s motion to strike, the court made

minor modifications to the plaintiff’s proposed class definition as a stop-gap measure, explaining

that the court’s definition “will suffice for the time being” until the plaintiff amended and further

refined the class definition through further discovery. See 205 F. Supp. 3d at 978-79. Addressing

head-on the defendant’s contention that the class definition’s flaw “requires it to be stricken and

Alpha Tech’s motion for class definition to be denied,” the court observed that definitional

problems “can and often should be resolved by refining the class definition rather than by flatly

denying class certification on that basis,” particularly where the challenge to the class definition is

made at the pleading stage. Id. at 978 n.7 (citation omitted); see also Chapman v. First Index, Inc.,

796 F.3d 783, 785 (7th Cir. 2015) (noting that the plaintiff’s complaint is not even required to

include a class definition).

       Tellingly, Fieldwork has not argued that Dixie is categorically unable to meet Rule 23’s

numerosity, commonality, typicality, or adequacy requirements, such that class discovery would

be unnecessary or a waste of party and judicial resources. And that’s unlikely to be true—as the

plaintiffs note, “[c]lass certification is normal in litigation in § 227, because the main questions,

such as whether a given fax is an advertisement, are common to all recipients.” Holtzmann v.

Turza, 728 F.3d 682, 684 (7th Cir. 2003). Because Fieldwork has not borne its burden of showing

that Dixie brings the “exceptional case” where striking class allegations at the pleadings stage,




                                                  20
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 21 of 25 PageID #:384




before the plaintiff has a chance to engage in discovery, is appropriate, Fieldwork’s motion to

strike is also denied.

            C. Motion to Stay or Dismiss Pursuant to the Primary Jurisdiction Doctrine.

        Finally, Fieldwork urges this Court to dismiss or stay the proceedings pursuant to the

primary jurisdiction doctrine, citing a petition pending before the FCC asking for guidance on

whether faxes alerting recipients to market research opportunities constitute advertisements under

the TCPA. In 2017, M3 United States Corporation, a market research firm, asked the FCC to

declare that “[i]nvitations to participate in market research surveys are not advertisements under

the TCPA unless commercially-available property, goods or services are promoted in the fax itself

or during the survey itself” and that “[m]arket research surveys do not constitute property, goods

or services vis-à-vis the persons taking the surveys under the TCPA.” See Def.’s Mot. Dismiss or

Stay (Advanced Dermatology), at 5. The agency engaged in a round of notice and comment on

how the agency should define “advertisement” in the fax context but has taken no further action

since the comment period closed in May 2017. See Dixie’s Resp. Opp’n Stay at 5-6 (FCC initially

sought comments on M3 petition on March 28, 2017; comments were due April 27, 2017; and

reply comments were due May 15, 2017).

        The Court has inherent power to control its docket; incidental to its power to “control the

disposition of the causes on its docket with economy of time and effort” is the power to stay

proceedings. Fauley v. Heska Corp., 112 F. Supp. 3d 775, 779 (N.D. Ill. 2015). The primary

jurisdiction doctrine “comes into play whenever enforcement of [a] claim requires the resolution

of issues which, under a regulatory scheme, have been placed within the special competence of an

administrative body”—in such circumstances, a court has the authority to suspend the judicial

process “pending referral of such issue to the administrative body for its views.” Ill. Bell Tel. Co.,




                                                 21
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 22 of 25 PageID #:385




Inc. v. Global NAPs Illinois, Inc., 551 F.3d 587, 594 (7th Cir. 2008) (citations omitted); see also

Arsberry v. Illinois, 244 F.3d 558, 563-64 (7th Cir. 2001) (defining the doctrine as one that “allows

a court to refer an issue to an agency that knows more about the issue, even if the agency hasn’t

been given exclusive jurisdiction to resolve it”). There is “no fixed formula for the invocation of

the doctrine” and the decision whether to apply it depends on considerations of consistency,

uniformity, unique agency expertise in technically complex areas, and judicial economy. Ryan v.

Chemlawn Corp., 935 F.2d 129, 131 (7th Cir. 1991); see also Chavez v. Church & Dwight Co.,

Inc., No. 17 C 1948, 2018 WL 2238191, at *8 (N.D. Ill. May 16, 2018). Fieldwork contends that

each factor weighs in favor of a stay or dismissal in this case. See, e.g., Def.’s Mot. Dismiss or

Stay (Dixie), at 8.

       Fieldwork first requests that the plaintiffs’ cases be dismissed altogether. As the Seventh

Circuit has noted, there are two different concepts embodied in the primary jurisdiction doctrine:

first, what was previously known as “exclusive agency jurisdiction,” where a court must stop a

case if an issue arises that is within the exclusive original jurisdiction of a regulatory agency to

resolve; and second, a weaker version, where the court has either exclusive or concurrent

jurisdiction with the agency to decide an issue but nonetheless seeks the agency’s advice or input.

Arsberry, 244 F.3d at 563-64 (at the “core” of the weaker version is the idea that “the court has

jurisdiction of the case, but the agency of the issue”). Fieldwork does not argue that the first version

of the doctrine is at play here such that this court cannot retain jurisdiction, nor does it offer any

argument as to why dismissal is the best course of action. See, e.g., Def.’s Mot. Dismiss (Advanced

Dermatology), at 4-6 (noting only that courts may dismiss or stay pursuant to the primary

jurisdiction doctrine); see also AT&T Corp. v. Ameritech Corp., No. 98 C 2993, 1998 WL 325242,

at *7 (N.D. Ill. June 10, 1998) (“If the parties would not be unfairly disadvantaged, the court may




                                                  22
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 23 of 25 PageID #:386




also dismiss the case without prejudice.”). In the absence of assurances that Dixie will not be

prejudiced by a delay, “a stay is preferable over a dismissal, even a dismissal without prejudice,”

because a dismissal creates the risk that the plaintiff will be time-barred from reinstating its suit

after a potentially lengthy period of agency review. Ryan v. Chemlawn Corp., 935 F.2d 129, 132

n.2 (7th Cir. 1991); see also Dixie’s Resp. Opp’n Stay 5, ECF No. 38 (if the case is dismissed,

“Fieldwork need only hope that there is no resolution on the M3 petition until May 22, 2023”

because “[a]fter that date, the statute of limitations will have expired on Plaintiff’s individual

claims” and claims of proposed class members).

       Dixie advances two main arguments against even staying its case: first, that the FCC

petition has been pending since 2017, and there is no indication that the FCC will take action on it

in the near future; and second, that the Court can adjudicate for itself whether the faxes the

plaintiffs received are “advertisements” within the TCPA independently of the outcome of that

petition—Dixie argues that final FCC guidance on the issue would be persuasive, but not binding,

authority for this Court to take into consideration. See generally Dixie’s Resp. Opp’n Stay.

       The latter argument—that it is unclear whether the FCC’s resolution of the pending petition

will be binding on this Court—is not determinative. On remand from the Supreme Court, the

Fourth Circuit recently explained that whether the FCC’s construction of the TCPA is binding on

district courts depends on whether the FCC rule at issue is interpretive or legislative. See Carlton

& Harris Chiropractic, Inc. v. PDR Network, LLC, 982 F.3d 258, 263-64 (4th Cir. 2020).

Interpretive rules are those “issued by an agency to advise the public of the agency’s construction

of the statutes and rules which it administers.” Id. at 263. Agencies do not need to go through the

notice and rule making process before issuing interpretive rules; the tradeoff for this “convenience

of having to jump through fewer procedural hoops to issue agency guidance,” however, is that




                                                 23
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 24 of 25 PageID #:387




such rules “do not have the force and effect of law and are not accorded that weight in the

adjudicatory process.” Id. at 263-64; see also PDR Network, LLC v. Carlton & Harris

Chiropractic, Inc., 139 S. Ct. 2051, 2055 (2019). Legislative rules, on the other hand, are “issued

by an agency pursuant to statutory authority” and have the “force and effect of law.” PDR Network,

LLC, 139 S. Ct. at 2055. To wield its legislative authority, agencies must engage in the notice and

comment process. See Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 96 (2015) (describing three-

step notice and comment rulemaking process).

        The parties do not robustly address the issue of whether an FCC declaratory ruling, like

that at issue here, is legislative or interpretive. That the agency engaged in a notice and comment

process in 2017 suggests that the FCC intends its decision on the petition to be legislative. But the

Seventh Circuit has explained that even where an agency “promulgate[s] its policy through

individual adjudicative proceedings rather than rulemaking,” an “agent’s interpretation of a statute

it administers commands deference.” City of Chicago v. FCC, 199 F.3d 424, 429 (7th Cir. 1999)

(and noting that Chevron deference has been applied to adjudicative proceedings). Accordingly,

the FCC guidance will very likely be owed some level of deference after it is finalized, regardless

of its legislative or interpretive status.

        But the uncertainty about when the FCC will issue its guidance, be it legislative or

interpretive, weighs heavily against staying these proceedings. Even if the agency acted soon and

promulgated guidance that would govern the analysis in this case, the FCC’s decision could be

appealed through an “application for review” to the full Commission and then to judicial review

under the Hobbs Act. Dixie’s Resp. Opp’n at 6. Dixie highlights several instances where the entire

process, from the filing of the petition to a final resolution, took six or seven years—if that timeline

holds for this petition, there may not be a final answer from the FCC on the issues presented until




                                                  24
   Case: 1:19-cv-05821 Document #: 52 Filed: 07/21/21 Page 25 of 25 PageID #:388




2023 or 2024. Because there is “no indication of when, if ever, the [FCC] will act,” and because

there is “no guarantee that [the FCC’s resolution of the pending petition] would squarely address

the issues raised in this litigation,” there is no good basis for protracting this litigation, particularly

given the likely prejudice to the plaintiff of a prolonged stay. Chavez, 2018 WL 2238191, at *8.

                                            *       *        *

        For the foregoing reasons, Fieldwork’s motion to dismiss Advanced Dermatology’s

complaint for failure to state a claim [9] is granted and as the dismissal is based on its waiver,

rather than any pleading deficiency, the dismissal is with prejudice. Fieldworks’ motions to strike

Advanced Dermatology’s class allegations [9] and to stay or dismiss pursuant to the primary

jurisdiction doctrine [11] are denied as moot. Fieldwork’s motion to dismiss Dixie Plumbing’s

complaint [16], on the other hand, is denied, as are its motions to strike [16] and to stay or dismiss

[17].




Dated: July 21, 2021                                             John J. Tharp, Jr.
                                                                 United States District Judge




                                                    25
